Citation Nr: 1021980	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  04-39 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for type II diabetes 
mellitus, to include as a residual of exposure to herbicides 
during service.  

2.  Entitlement to service connection for diabetic 
retinopathy.

3.  Entitlement to service connection for a heart disorder, 
claimed as secondary to type II diabetes mellitus, to include 
as a residual of exposure to herbicides during service.  

4.  Entitlement to service connection for a hypertension, 
claimed as secondary to type II diabetes mellitus, to include 
as a residual of exposure to herbicides during service. 

5.  Entitlement to service connection for erectile 
dysfunction, claimed as secondary to type II diabetes 
mellitus, to include as a residual of exposure to herbicides 
during service. 

6.  Entitlement to service connection for peripheral 
neuropathy of the lower extremities, claimed as secondary to 
type II diabetes mellitus, to include as a residual of 
exposure to herbicides during service.


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran's active military service extended from March 
1966 to April 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The claims herein were stayed pending the resolution of an 
appeal of Haas v. Nicholson, 20 Vet. App. 257 (2006), rev'd 
sub nom Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert 
den. 129 S. Ct. 1002 (2009).  The Secretary of VA stayed the 
adjudication of all cases before the Board that were 
potentially affected by Haas.  The stay encompassed all 
claims of service connection as a result of exposure to 
herbicides in which the only evidence of such exposure was 
the Veteran's receipt of the Vietnam Service Medal or service 
on a vessel off the shores of Vietnam.  In this case, the 
Veteran's service records indicate that he received the 
Vietnam Service Medal for his service aboard the U.S.S. Ajax 
from August 26, 1971, to September 11, 1971, and from October 
29, 1971, to November 20, 1971.

Insofar the Veteran received the Vietnam Service Medal for 
his service aboard a naval vessel in the waters offshore of 
Vietnam, the claimant's applications for service connection 
listed above were subject to the stay.

In May 2008, the Federal Circuit decided Haas v. Peake and 
upheld VA's interpretation of applicable regulations that 
presume exposure to herbicides only in the cases of Veterans 
who served on land or on the inland waterways in Vietnam.  
Haas, 525 F.3d at 1189.  Certiorari was denied in January 
2009.  Haas, 129 S. Ct. at 1002.  The stay on claims affected 
by Haas was lifted.  Therefore, the claims herein may now be 
adjudicated.

The issue of entitlement to an evaluation in excess of 20 
percent disabling for aseptic necrosis of the right ankle was 
raised by the Veteran in a statement dated in August 2009, 
but has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for type 
II diabetes mellitus, to include as a residual of exposure to 
herbicides during service, entitlement to service connection 
for diabetic retinopathy, and entitlement to service 
connection for a heart disorder, hypertension, erectile 
dysfunction, and peripheral neuropathy of the lower 
extremities, all claimed as secondary to type II diabetes 
mellitus and to include as a residual of exposure to 
herbicides during service.  

In July 2003 the Veteran was afforded VA Compensation and 
Pension (C&P) examination regarding his claims.  The Veteran 
was noted to have been first diagnosed with diabetes mellitus 
in 1986.  The examiner reported that the Veteran was exposed 
to herbicides during his period of service aboard the U.S.S. 
Ajax.  After examination, the examiner rendered the opinion 
that the Veteran's diabetes mellitus was at least as likely 
as not related to the Veteran's exposure to herbicides.  In 
addition, the examiner rendered the opinion that the 
Veteran's diabetic retinopathy, partial impotence, and 
peripheral neuropathy are due to the Veteran's diabetes 
mellitus.  In addition, the examiner stated that the Veteran 
was diagnosed with hypertension.  The examiner rendered the 
opinion that:

[i]f the patient has renal involvement, then it 
would be my opinion that his hypertension is as 
likely as not to be related to his diabetes 
mellitus.  If he does not have any renal 
involvement, then it is more likely to be 
essential hypertension.

The examiner further stated that the Veteran did not have any 
history of any coronary artery disease or myocardial 
infarctions.  There is no indication in the examination 
report that the Veteran's claims file was reviewed in 
conjunction with the examination and the examiner did not 
render any opinion regarding whether the Veteran's conditions 
were directly due to the Veteran's active service.

The Board notes that a medical opinion is inadequate when it 
is unsupported by clinical evidence.  Black v. Brown, 5 Vet. 
App. 177, 180 (1995). See also Kightly v. Brown, 6 Vet. App. 
200 (1994); Miller v. West, 11 Vet. App. 345, 348 (1998) 
(medical opinions must be supported by clinical findings in 
the record and conclusions of medical professionals which are 
not accompanied by a factual predicate in the record are not 
probative medical opinions).  The Board finds the July 2003 
VA examination to be inadequate.  Review of the claims folder 
does not reveal any medical evidence that the Veteran was 
diagnosed with diabetes mellitus in 1986.  In addition, the 
Board notes that, contrary to the examiners statements, the 
Veteran was diagnosed with coronary artery disease in July 
2001. 

Once VA undertakes the effort to provide an examination when 
developing a service-connection claim, even if not 
statutorily obligated to do so, it must provide an adequate 
one or, at a minimum, notify the claimant why one will not or 
cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007).  As such, the Board has no discretion and must remand 
the claims.

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  See 38 U.S.C.A. 
§ 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2009).  
Review of the claims folder reveals that the Veteran was 
treated for diabetes mellitus in April 1988.  The claims 
folder does not reveal any diagnosis or treatment for 
diabetes mellitus prior to April 1988 although the Veteran 
asserts that he was diagnosed as having diabetes mellitus in 
1986.  As such, on remand the Veteran should be requested to 
either provide medical records showing he was diagnosed as 
having diabetes in 1986 or identify any additional treatment 
records dated February 1986 to November 1988 so the RO can 
attempt to associate any adequately identified records with 
the claims folder.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that 
he either provide the records or identify 
the names, addresses and approximate 
dates of treatment for all health care 
providers, VA and private, who may 
possess additional records pertinent to 
his claim dated from February 1986 to 
April 1988.  The Veteran should be 
specifically asked to identify the 
records concerning his earliest 
diagnosis/treatment for diabetes 
mellitus, type II.  After securing the 
proper authorization, attempt to obtain 
and associate with the claims folder any 
medical records identified by the 
Veteran.

2.  After completing the above 
development, arrange for the Veteran to 
undergo an appropriate VA examination to 
determine the nature, extent, onset and 
etiology of any type II diabetes 
mellitus, diabetic retinopathy, heart 
disorder, hypertension, erectile 
dysfunction, and/or peripheral neuropathy 
found to be present.  The claims folder 
must be made available to and reviewed by 
the examiner and the examiner should 
indicate in his/her report that the 
claims file was reviewed.  All indicated 
studies should be performed, and all 
findings should be reported in detail.  
The examiner should opine as to whether 
it is at least as likely as not (a 50 
percent or greater probability) that any 
type II diabetes mellitus, diabetic 
retinopathy, heart disorder, 
hypertension, erectile dysfunction, 
and/or peripheral neuropathy found to be 
present are related to or had their onset 
during service.  In that regard, the 
examiner should address the significance 
of a glucose reading of 123 mg/dl in 1985 
while the Veteran was in service.  
Specifically, is it at least as likely as 
not that diabetes mellitus had its onset 
in service based on the glucose reading?  
If not, the examiner should opine as to 
whether it is at least as likely as not 
that any diabetic retinopathy, heart 
disorder, hypertension, erectile 
dysfunction, and/or peripheral neuropathy 
found to be present the residuals of 
pneumonia are secondary to or aggravated 
by the Veteran's any type II diabetes 
mellitus, diabetic retinopathy, heart 
disorder, hypertension, erectile 
dysfunction, and/or peripheral neuropathy 
found to be present.  The rationale for 
all opinions expressed should be provided 
in a legible report.

3.  Thereafter, adjudicate the Veteran's 
claims.  If the benefits sought on appeal 
are not granted, the RO should issue the 
Veteran and his representative a 
supplemental statement of the case and 
provide the Veteran an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


